DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an apparatus for generating and detecting an electric signal” in claim 1; “a component for measuring impedance” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: an apparatus – comprises an printed circuit board or PCB 33 carrying a microchip 32. .  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-11 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the limitation of “the sail” lack antecedent basis. Further clarification is respectfully requested. 
Regarding claims 10-11, the claims recite that “the flexible two-dimensional structure is a mainsail of the boat”; while claim 7 recites that “the flexible two-dimensional structure is the sail of a boat”. It’s unclear whether “a mainsail” is in addition to “the sail” or is the same as “the sail” in claim 7. Further clarification is respectfully requested.
Regarding claim 13, the claim recites “the microprocessor comprises a component for measuring impedance”. However, it’s unclear what this component may refer to. The specification only discloses “the component of the electrical circuit constituted by the textile sensor”, “the deformation component”, and “the entire sail component”. The specification does not seemly to explicitly disclose “a component” of the microprocessor for measuring impedance. Further clarification is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helmer et al. (U.S. Pat. No. 8,291,779) (hereafter Helmer).
Regarding claim 1, Helmer teaches a stress detection system in a flexible two-dimensional structure, comprising: 
a flexible two-dimensional structure (i.e., stretchable textile 13) (see Fig. 2); 
at least one electrically conductive textile filament (i.e., element 10 will be carbon loaded polyamide filaments or a silver coated nylon thread and the element may be embedded within the textile and guided by an internal passageway) (see Column 8, lines 54-65; and Fig. 2), extending over a predetermined length in a portion of the flexible two-dimensional structure and having at least two longitudinally spaced points rigidly constrained to the two-dimensional structure (see Fig. 2), arranged on the flexible two-dimensional structure in a configuration having two substantially rectilinear parallel portions electrically connected to each other (i.e., connection points 11 and 12) (see Fig. 2); and 
an apparatus for generating and detecting an electric signal (i.e., current conducted along the element 10 can be analysed using suitable computer hardware and software to measure, monitor, record, and assess the movement of the person or machine. The computer software may employ any suitable algorithms and can be calibrated using known techniques depending on the particular application of the system) (see Column 6, lines 35-49), connected to ends of the at least one electrically conductive textile filament (i.e., The power source supplies an electrical potential difference to the connection points 11, 12 which results in the element 10 conducting an electrical current) (see Column 6, lines 35-49), wherein deformability of the at least one electrically conductive textile filament (i.e., it is preferred that the resilient deformable nature of the element minimizes the degree of curvature in the element between the contactors, wherein the electrical resistance of the element is a function if its length, and the elongate electrical element 10 is resiliently deformably in a direction transverse to its longitudinal axis) (see Column 2, lines 13-40; Column 6, lines 4-60) is substantially equal to or greater than deformability of the portion of the flexible two-dimensional structure to which the at least one electrically conductive textile filament is constrained (i.e., the textile 13 stretches and retracts in response and, therefore, the distance between the connection points 11 changes with the joint flexing. As the connection points 11 move apart, the element 10 slides through said connection points 11 under tension and when the connection points 11 are moved toward each other, the resilient nature of the element 10 enables the element 10 to slide through the connection points 11 under compression) (see Column 7, lines 4-19).
Regarding claim 2, Helmer teaches that the at least one electrically conductive textile filament is arranged on the flexible two-dimensional structure in a U-shaped configuration (see Fig. 2).
Regarding claim 3, Helmer teaches that the two substantially rectilinear parallel portions of the at least one electrically conductive textile filament each comprise a free end (i.e., at the floating connection points 12) (see Column 6, lines 15-55) electrically connected to the apparatus (i.e., the point of of connection between the element 10 and the power source) (see Column 6, lines 15-55).
Regarding claim 4, Helmer teaches that the at least one electrically conductive textile filament is inserted into a housing formed on a surface of the flexible two-dimensional structure (i.e., it is envisaged that the guide stitches 17 could at least partly, and possibly entirely be replaced by a guide structure that supports and guides the element 10 along a particular path. For example, the guide structure could be in the form of a tube, conduit or sleeve that partly or entirely encloses the element) (see Column 7, lines 50-62; and Fig. 2).
Regarding claim 5, Helmer teaches that the at least one electrically conductive textile filament is constrained to the flexible structure over an entire length of the at least one electrically conductive textile filament (see Fig. 4).
Regarding claim 6,  Helmer teaches that the flexible two-dimensional structure comprises at least two layers constrained to each other and the at least one electrically conductive textile filament is inserted between said at least two layers (i.e., it is envisaged that the guide stitches 17 could at least partly, and possibly entirely be replaced by a guide structure that supports and guides the element 10 along a particular path. For example, the guide structure could be in the form of a tube, conduit or sleeve that partly or entirely encloses the element) (see Column 7, lines 50-62; and Fig. 2).
Regarding claim 7, Helmer teaches that the flexible two-dimensional structure is the sail of a boat (i.e., the system may be applied to a medium such as a sail of a yacht) (see Column 9, line 54, to Column 10, line 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Helmer et al. (U.S. Pat. No. 8,291,779) (hereafter Helmer) in view of Farrell et al. (Pub. No.  US 2010/0140462) (hereafter Farrell)
Regarding claim 8, Helmer as disclosed above does not directly or explicitly teach that the at least one electrically conductive textile filament is arranged in an area configured for maximum load of the sail in use. However, Farrell teaches that the at least one electrically conductive textile filament is arranged in an area configured for maximum load of the sail in use (i.e., strain measurements at the corners, edges and seams maximise sensitivity to axial strain) (see paragraph section [0055]). In view of the teaching of Farrell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have placed the sensor at the area of maximum strain in the sail in order to improve sensing sensitivity. 
Regarding claim 9, Helmer disclosed above does not directly or explicitly teach that the at least one electrically conductive textile filament is arranged in an area configured for maximum deformability of the sail in use. However, Farrell teaches that the at least one electrically conductive textile filament is arranged in an area configured for maximum deformability of the sail in use (i.e., strain measurements at the corners, edges and seams maximise sensitivity to axial strain) (see paragraph section [0055]). In view of the teaching of Farrell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have placed the sensor at the area of maximum deformability in the sail in order to improve sensing sensitivity. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Regarding claim 10, Helmer teaches that the flexible two-dimensional structure is a mainsail of the boat (i.e., the system may be applied to a medium such as a sail of a yacht) (see Column 9, line 54, to Column 10, line 3); but does not directly or explicitly teach that the at least one electrically conductive textile filament is placed in proximity and parallel to leech of the mainsail. However, Farrell teaches that the at least one electrically conductive textile filament is placed in proximity and parallel to leech of the mainsail (i.e., strain measurements at the corners, edges/leech of the mainsail and seams maximise sensitivity to axial strain) (see paragraph section [0055]). In view of the teaching of Farrell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have placed the sensor at the edges, such as the leech of the mainsail, in order to improve sensing sensitivity. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Regarding claim 11, Helmer teaches that the flexible two-dimensional structure is a mainsail of the boat (i.e., the system may be applied to a medium such as a sail of a yacht) (see Column 9, line 54, to Column 10, line 3); but does not directly or explicitly teach that the at least one electrically conductive textile filament is placed in proximity to a luff of the mainsail, extending parallel to the luff over a filament length equal to at least 80% of a luff length. However, Farrell teaches that the at least one electrically conductive textile filament is placed in proximity to a luff of the mainsail, extending parallel to the luff over a filament length equal to at least 80% of a luff length (i.e., strain measurements at the corners, edges/luff of the mainsail and seams maximise sensitivity to axial strain) (see paragraph section [0055]). In view of the teaching of Farrell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have placed the sensor at the edges, such as the luff of the mainsail, in order to improve sensing sensitivity. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Helmer et al. (U.S. Pat. No. 8,291,779) (hereafter Helmer) in view of Podhajny et al. (U.S. Pat. No. 10,338,755) (hereafter Podhajny)
Regarding claim 12, Helmer teaches that the apparatus for generating and detecting an electrical signal comprises at least one microprocessor connected to the at least one electrically conductive textile filament (i.e., current conducted along the element 10 can be analysed using suitable computer hardware and software to measure, monitor, record, and assess the movement of the person or machine. The computer software may employ any suitable algorithms and can be calibrated using known techniques depending on the particular application of the system) (see Column 6, lines 35-49); but does not directly or explicitly teach a wireless transmitter. However, Podhajny teaches at least one microprocessor connected to the at least one electrically conductive textile filament (i.e., touch-sensitive textile 830) (see Fig. 8) and a wireless transmitter (i.e., input/output includes a wireless communication circuit that is configured to transmit using a wireless communication interface) (see Column 19, lines 4-23). In view of the teaching of Podhajny, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the wireless transmitter in order to output the measurement results to a remote location. 
Regarding claim 13, Helmer teaches the microprocessor comprises a component for measuring (i.e., current conducted along the element 10 can be analysed using suitable computer hardware and software to measure, monitor, record, and assess the movement of the person or machine. The computer software may employ any suitable algorithms and can be calibrated using known techniques depending on the particular application of the system) (see Column 6, lines 35-49); but does not explicitly teach measuring impedance of the at least one electrically conductive textile filament. However, Podhajny teaches a component for measuring impedance of the at least one electrically conductive filament (i.e., the sensing circuit 850 may be configured to detect a change in resistance and/or impedance between one or more pairs of conductive threads) (see Column 18, line 41, to Column 19, line 3). In view of the teaching of Podhajny, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a component for measuring resistance and/or impedance depending on the application in order to enhance the versatility of the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Tran M. Tran/Examiner, Art Unit 2855